FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 The interest of Lynn Tetrault, a person discharging managerial responsibility, in the shares of AstraZeneca PLC has changed as detailed below. Lynn Tetrault has interests in the American Depositary Shares (ADSs) of AstraZeneca PLC. One ADS equals one ordinary share. On 25 March 2013, Mrs Tetrault exercised an option over 9,925 ADSs at an option price of $46.63 per ADS. On 25 March 2013, Mrs Tetrault sold 11,912 ADSs at an average price of $49.58 per ADS. A C N Kemp Company Secretary 26 March 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:26March 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
